 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11       PATRICK AND SUZANNE CLARK,                              No. 2:15-cv-02021-TLN
12                           Appellants,
13             v.                                                ORDER
14       S&J ADVERTISING, INC.; and
         GEOFFREY RICHARDS,
15
                             Appellees.
16

17

18            This matter is before the Court on appeal from various decisions and orders issued by the
19   United States Bankruptcy Court for the Eastern District of California regarding the case captioned
20   as In re Clark, bankruptcy petition No. 14-21394. Patrick David Clark and Suzanne Clark
21   (collectively, “Appellants”) filed their operative brief on February 10, 2017.1 (ECF No. 41.)
22   Appellants’ brief raises six separate grounds for appeal. (ECF No. 41 at 3–4.) S&J Advertising,
23   Inc. (individually, “the Corporation”) and Geoffrey Richards, the Chapter 7 Trustee (collectively,
24   “Appellees”), filed an opposition brief on May 12, 2017. (ECF No. 45.) Appellants filed a reply
25   brief on May 26, 2017. (ECF No. 47.)
26   ///
27   1
              For purposes of this Order, references to the docket for the instant appeal (captioned as case number 2:15-
28   cv-02021-TLN) will be to “ECF No.” All references to the docket for the underlying bankruptcy proceeding
     (captioned as petition number 14-21394) will be to “Bankr. ECF No.”

                                                                1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          The background to this appeal is lengthy, complex, and occasionally characterized by

 3   sharp litigation tactics. Accordingly, the Court will summarize only those aspects of the

 4   background that are critical to the instant appeal.

 5          Appellants filed a Chapter 13 bankruptcy petition in the United States Bankruptcy Court

 6   for the Eastern District of California on February 14, 2014. (Bankr. ECF No. 1.) One of the

 7   assets listed on Appellants’ Schedule B in their petition was Ms. Clark’s fifty-percent interest in

 8   the Corporation (hereinafter, “Ms. Clark’s shares”), which Appellants valued as being worth

 9   $42,250. (Bankr. ECF No. 1 at 14.)

10          In June 2014, Ms. Clark filed a certificate of election to wind up and dissolve the

11   Corporation with the California Secretary of State pursuant to California Corporations Code §

12   1900, which she had the authority to do as the owner of half the Corporation’s shares. (Bankr.

13   ECF No. 60 at 3); see Cal. Corp. Code §§ 1900, 1901. Ms. Clark’s election was irrevocable

14   under California Corporations Code § 1902. See Cal. Corp. Code § 1902.

15          In August 2014, the Corporation filed a petition to stay dissolution proceedings and

16   ascertain value of Ms. Clark’s shares pursuant to California Corporations Code § 2000 (“§ 2000”)

17   in the Superior Court for the County of Solano. (Bankr. ECF No. 60 at 4–14.) In December

18   2014, the state court granted the Corporation’s petition and stayed the dissolution until appraisers

19   could arrive at a fair valuation of Ms. Clark’s shares, at which point the Corporation could

20   purchase those shares rather than dissolve. (Bankr. ECF No. 60 at 15–16.)
21          In January 2015, the Corporation moved the bankruptcy court for relief from the

22   automatic stay imposed by 11 U.S.C. § 362(a) so the process of valuing Ms. Clark’s shares could

23   proceed in state court. (Bankr. ECF No. 58.) On March 4, 2015, the bankruptcy court allowed

24   the appraisal process to continue but ordered, “All further proceedings relating to the § 2000

25   process to value and purchase the debtor’s shareholder interest shall be brought before this court.”

26   (Bankr. ECF No. 70 at 1–2.)
27          On March 10, 2015, Appellants filed a third modified Chapter 13 plan, which included a

28   provision requiring Appellants to contribute no less than $160,000 from the sale of Ms. Clark’s

                                                           2
 1   shares to fund the plan. (Bankr. ECF No. 71 at 3.) The bankruptcy court confirmed the third

 2   modified plan on May 18, 2015. (Bankr. ECF No. 104.)

 3           In June 2015, appraisers selected by both parties issued a detailed report pursuant to §

 4   2000, valuing Ms. Clark’s shares at $247,000. (Bankr. ECF No. 108.) That same month, the

 5   Corporation moved the bankruptcy court to approve the valuation and transfer of Ms. Clark’s

 6   shares. (Bankr. ECF No. 105–108.) The bankruptcy court held hearings on September 9 and 11,

 7   2015, at which it made oral findings granting in part and denying in part the Corporation’s

 8   motion. (ECF No. 6 at 3.) In relevant part, the bankruptcy court concluded 11 U.S.C. § 363

 9   governed the sale of Ms. Clark’s shares, not § 2000. (Bankr. ECF No. 41-1 at 13.) The

10   Corporation filed a motion to clarify the ruling shortly thereafter. (Bankr. ECF No. 144.) On

11   September 24, 2015, Appellants appealed the September 2015 ruling. (ECF No. 1.)

12           On October 20, 2015, the bankruptcy court issued a written memorandum prompted by

13   the Corporation’s clarification motion. (Bankr. ECF No. 176.) In its memorandum, the

14   bankruptcy court amended its September 2015 ruling insofar as to hold that § 2000, not 11 U.S.C.

15   § 363, governed the valuation and sale of Ms. Clark’s shares. (Bankr. ECF No. 176 at 10.)

16   Accordingly, the bankruptcy court granted the Corporation’s motion to approve the valuation and

17   transfer of stock and scheduled an evidentiary hearing to approve the joint appraisal. (Bankr.

18   ECF No. 176 at 12–14.) On October 23, 2015, Appellants filed a second appeal, this time

19   challenging the bankruptcy court’s amended ruling.2 (ECF No. 12.)

20           Also, on October 20, 2015, the bankruptcy court also authorized Federal Rule of
21   Bankruptcy Procedure 2004 examinations (“Rule 2004 examinations”) sought by the Corporation.

22   (Bankr. ECF No. 177.) The bankruptcy court issued subpoenas for Appellants to produce

23   documents by December 2, 2015, and to appear for the Rule 2004 examinations on December 4,

24   2015. (Bankr. ECF No. 195 at 4–15.) Appellants moved to quash the subpoenas on November 3,

25
     2
              On November 11, 2015, Appellants requested the bankruptcy court stay its September 9, 2015, September
26   11, 2015, and October 20, 2015, valuation-related orders pending Appellants’ appeal of those orders. (Bankr. ECF
     No. 200.) The bankruptcy court denied Appellants’ motion for a stay pending appeal, stating that the Appellants
27   could refile their stay request pending this Court’s determination as to whether to grant the appeal. (Bankr. ECF No.
     229.) However, the bankruptcy court vacated the evidentiary hearing regarding the joint appraisal. (Bankr. ECF No.
28   209 at 4.) The Court notes that the parties did not seek any other stays of the bankruptcy court’s then-existing or
     subsequent orders.

                                                                3
 1   2015. (Bankr. ECF No. 193.) The bankruptcy court denied Appellants’ motion to quash on

 2   December 2, 2015, and the parties later stipulated to extend the dates for document production

 3   and examinations. (Bankr. ECF No. 225; Bankr. ECF No. 247 at 3.) On December 14, 2015,

 4   before the new deadlines, Appellants moved to amend the bankruptcy court’s order and informed

 5   the Corporation’s attorney that they intended to ignore the bankruptcy court’s order because they

 6   believed the order was subject to clarification in the event of a dispute. (Bankr. ECF No. 247 at

 7   3–4.) Appellants did not produce documents by the extended deadline, nor did they appear for

 8   the rescheduled Rule 2004 examinations. (ECF No. 41-1 at 27–28.)

 9          On December 23, 2015, the Corporation filed a motion to convert the bankruptcy from

10   Chapter 13 to Chapter 7. (Bankr. ECF No. 244.) The bankruptcy court granted the motion to

11   convert on February 3, 2016. (Bankr. ECF No. 277.) The bankruptcy court explained that the

12   case was converted, among other reasons, due to Appellants’ intentional disobedience of the

13   court’s order to attend the Rule 2004 examinations and deceitful conduct toward the court and

14   creditors for misrepresenting the value of their shares. (ECF No. 283 at 15.) The bankruptcy

15   court appointed a Chapter 7 Trustee that same day. (ECF No. 277.)

16          On February 5, 2016, Appellants filed a third appeal, which challenged the bankruptcy

17   court’s conversion order. (ECF No. 13 at 1.) The Court consolidated all three appeals. (ECF No.

18   11.) The Court then granted Appellees’ motion to dismiss Appellants’ first and second appeals,

19   holding that the valuation-related orders were unappealable interlocutory orders. (ECF No. 20 at

20   7.) However, the Court found that the subject of the third appeal, the conversion order, was a
21   final judgment and therefore appealable. (ECF No. 20 at 8.)

22          On August 16, 2016, after this Court dismissed the two valuation-related appeals, the

23   Corporation moved the bankruptcy court to reschedule the evidentiary hearing regarding the joint

24   appraisal. (Bankr. ECF No. 375.) The bankruptcy court granted the Corporation’s motion.

25   (Bankr. ECF No. 379.) On September 27, 2016, the bankruptcy court announced its tentative

26   decision that § 2000 continued to govern the dissolution valuation after conversion of the case to
27   Chapter 7. (ECF No. 41-1 at 72.) The evidentiary hearing took place on November 7, 2016.

28   (Bankr. ECF No. 408.) That same day, the bankruptcy court granted a motion to compromise

                                                       4
 1   between the Chapter 7 Trustee and the Corporation and granted the approval of valuation and

 2   transfer of Ms. Clark’s shares to the Corporation for $247,000. (Bankr. ECF No. 412; Bankr.

 3   ECF No. 424.)

 4          On November 21, 2016, Appellants filed a fourth appeal regarding the bankruptcy court’s

 5   orders approving of the compromise and ordering the sale of Ms. Clark’s shares. (ECF No. 38.)

 6   The Court consolidated the fourth appeal with the remaining appeal of the bankruptcy court’s

 7   conversion order. (ECF No. 39.) The Court then requested that the parties submit updated

 8   briefing to incorporate the issues raised by the fourth appeal. (ECF No. 40.) The Court will thus

 9   consider only the arguments raised in Appellants’ brief (ECF No. 41), Appellees’ brief (ECF No.

10   45), and Appellants’ reply (ECF No. 47), respectively.

11          II.      STANDARD OF REVIEW

12          The Court reviews the bankruptcy court’s factual findings for clear error, In re Southern

13   Cal. Plastics, Inc., 165 F.3d 1243, 1245 (9th Cir. 1999), its conclusions of law de novo, id., and

14   its evidentiary rulings for an abuse of discretion, In re Slatkin, 525 F.3d 805, 811 (9th Cir. 2008).

15   “To reverse on the basis of an erroneous evidentiary ruling, [the Court] must conclude not only

16   that the bankruptcy court abused its discretion, but also that the error was prejudicial.” Slatkin,

17   525 F.3d at 811.

18          III.     ANALYSIS

19          Appellants raise the following six grounds for appeal: (1) the bankruptcy court lacked

20   subject matter jurisdiction over the § 2000 proceeding pending in state court; (2) the bankruptcy
21   court erred when it compelled Appellants to sell their shares; (3) the bankruptcy court erred when

22   it judicially estopped Appellants from challenging the value of their shares; (4) the bankruptcy

23   court abused its discretion when it granted the Corporation’s request to undertake Rule 2004

24   examinations of Appellants, denied Appellants’ motion to quash their subpoenas for the Rule

25   2004 examinations, and denied Appellants’ motion to amend the denial of their motion to quash;

26   (5) the bankruptcy court erred when it failed to determine whether the sale of the shares complied
27   with California Corporations Code § 500; and (6) the bankruptcy court erred when it granted

28   Corporation’s motion to involuntarily convert Appellants’ Chapter 13 bankruptcy to Chapter 7.

                                                        5
 1          Appellants request that this Court vacate each of the bankruptcy court’s orders relating to

 2   § 2000, the Rule 2004 examinations, motion to quash, conversion order, the sale order, and “all

 3   orders necessary to further this court’s decision regarding the matters argued herein.” (ECF No.

 4   41 at 76.) Appellants also request that this Court enter new orders granting the motion to quash,

 5   granting Appellants’ request for Rule 2004 examination, granting discovery in the § 2000

 6   proceeding, and denying the conversion order. (ECF No. 41 at 76–77.)

 7          It appears Appellants essentially aim to undo a chain of decisions by the bankruptcy court

 8   that led to the sale of Ms. Clark’s shares. At the outset, the Court notes its concern about whether

 9   it can equitably grant Appellants’ requested relief. Appellants never sought to stay the

10   bankruptcy court orders at issue, and the sale of Ms. Clark’s shares has long passed as a result.

11   Based on this concern, the Court ordered the parties to file supplemental briefs as to the doctrine

12   of equitable mootness. See In re Transwest Resort Properties, Inc., 801 F.3d 1161 (9th Cir.

13   2015); see also In re City of Stockton, 542 B.R. 261, 273 (B.A.P. 9th Cir. 2015) (“[E]quitable

14   mootness raises jurisdictional questions that [courts] have an independent duty to consider sua

15   sponte.”).

16          In Transwest, the Ninth Circuit described the doctrine of equitable mootness as it relates

17   to bankruptcy cases:

18          Equitable mootness is a prudential doctrine by which a court elects not to reach the
            merits of a bankruptcy appeal. An appeal is equitably moot if the case presents
19
            transactions that are so complex or difficult to unwind that debtors, creditors, and
20          third parties are entitled to rely on the final bankruptcy court order. Unlike Article
            III mootness, which causes federal courts to lack jurisdiction and so to have an
21          inability to provide relief, equitable mootness is a judge-created doctrine that
            reflects an unwillingness to provide relief.
22

23          801 F.3d at 1167 (internal citations omitted). The Transwest court then outlined four
24   considerations to determine whether a bankruptcy appeal is equitably moot: (1) whether a stay
25   was sought; (2) if a stay was sought and not gained, a court will look to whether substantial
26   consummation of the plan has occurred; (3) the effect a remedy may have on third parties not
27   before the court; and (4) whether the bankruptcy court can fashion effective and equitable relief
28   without creating an uncontrollable situation for the bankruptcy court. Id. at 1167–1168.

                                                       6
 1            Applying the Transwest factors, it is undisputed that Appellants failed to seek a stay of the

 2   orders pending appeal, which suggests Appellants have not fully pursued their rights. See id. at

 3   1167. Further, the Court is concerned about the impact vacating the sale might have on third

 4   parties. The Corporation has continued to operate since the sale three years ago, and the sole

 5   owner has made extensive investments and improvements to the business during that time. (ECF

 6   No. 54 at 5; ECF No. 54-1.) It is also unclear whether the bankruptcy court can fashion equitable

 7   relief. The bankruptcy court effectively gave Appellants what they asked for: Ms. Clark made an

 8   irrevocable election in state court to dissolve the Corporation while her bankruptcy case was

 9   pending, and the bankruptcy court ultimately sold the shares pursuant to state law based on the

10   valuation Ms. Clark’s jointly-selected appraisers provided. Moreover, the shares were sold for

11   $274,000, which was far beyond the $42,250 valuation Appellants repeatedly represented to the

12   bankruptcy court. Put simply, Appellants now seek to vacate the sale, even though Ms. Clark set

13   the sale in motion and reaped a better-than-expected result. Appellants’ inconsistency, or at the

14   very least lack of clarity, permeates their entire appeal. For all these reasons, the Court fears that

15   Appellants’ fickle search for relief may create an uncontrollable situation in the bankruptcy court.

16            Given the complexity of this case and risk of prejudice to third parties if the sale of Ms.

17   Clark’s shares is undone, the Court concludes there is an argument to be made that this appeal

18   should be dismissed on equitable mootness grounds. However, because the Court also concludes

19   that the appeal cannot succeed on its merits, the Court will address each of Appellants’ six

20   grounds for appeal in turn.3
21                     A.       Subject Matter Jurisdiction

22            Appellants argue the bankruptcy court lacked subject matter jurisdiction over the § 2000

23   proceedings for two reasons: (1) the bankruptcy court violated the Rooker–Feldman doctrine; and

24   (2) Appellees never formally removed the § 2000 proceeding to bankruptcy court. (ECF No. 41

25
     3
26            Appellees argue Appellants ignored 22 of the 28 issues they included in their appeal. (ECF No. 45 at 20.)
     Appellees contend those issues should be treated as abandoned and therefore dismissed. (ECF No. 45 at 20.)
27   Appellants did not respond to Appellees’ argument in their reply brief. The Court notes there is some overlap
     between the issues on appeal delineated in Appellants’ “statement of issues on appeal” (ECF No. 15) and the six
28   grounds for appeal articulated in their operative brief (ECF No. 41.) To the extent Appellants failed to address an
     issue on appeal in their operative brief, the Court finds that Appellants waived future appeal of those issues.

                                                                7
 1   at 34.) The Court will discuss Appellants’ jurisdictional arguments separately.

 2                          i.     Rooker–Feldman Doctrine

 3          Appellants argue the bankruptcy court violated the Rooker–Feldman doctrine by lifting

 4   the automatic stay triggered by 11 U.S.C. § 362(a) after the state court had already determined it

 5   could proceed with the § 2000 action regardless of the automatic stay. (ECF No. 41 at 36.) In

 6   opposition, Appellees assert the Rooker–Feldman doctrine only applies in those limited instances

 7   where a party seeks to directly overturn a state court’s judgment, which did not occur in this case.

 8   (ECF No. 45 at 21–22.)

 9          The Rooker–Feldman doctrine “is confined to cases . . . brought by state-court losers

10   complaining of injuries caused by state-court judgments rendered before the district court

11   proceedings commenced and inviting district court review and rejection of those judgments.”

12   Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “[N]either Rooker nor

13   Feldman supports the notion that properly invoked concurrent jurisdiction vanishes if a state court

14   reaches judgment on the same or related question while the case remains sub judice in a federal

15   court.” Id. at 292.

16          Appellants’ reliance on the Rooker–Feldman doctrine is unavailing. According to

17   Appellants’ logic, because the state court had already determined the § 2000 proceeding was not

18   subject to the automatic stay triggered by Appellants’ bankruptcy, the bankruptcy court

19   impermissibly reviewed a final state court decision when it similarly allowed the appraisal

20   process to continue. (ECF No. 41 at 32–33.) However, the bankruptcy court did not act as an
21   appellate court reviewing a final state court decision. The bankruptcy court independently lifted

22   the automatic stay. Further, it cannot be said that the bankruptcy court “rejected” the state court’s

23   decision because the bankruptcy court effectively affirmed the state court’s decision to let the §

24   2000 valuation proceed. For these reasons, the Rooker–Feldman doctrine does not apply to the

25   instant case.

26                         ii.     Removal
27          Appellants next argue that the bankruptcy court could not exercise subject matter

28   jurisdiction over the § 2000 proceeding absent removal from state court pursuant to 28 U.S.C. §

                                                        8
 1   1452(a), which sets forth a formal removal process that was not followed in this case. (ECF No.

 2   41 at 39.) Appellees do not respond to Appellants’ removal argument.

 3            After a review of the complex procedural history of this case, the Court concludes that the

 4   bankruptcy court did not take jurisdiction of the § 2000 proceedings such that removal was

 5   necessary. The bankruptcy court initially lifted the automatic stay imposed by 11 U.S.C. § 362(a)

 6   to allow the § 2000 process that had begun in state court to continue despite Appellants’

 7   bankruptcy. (Bankr. ECF No. 70 at 1–2.) The parties’ jointly-selected appraisers continued their

 8   work and eventually arrived at a valuation of $247,000. (Bankr. ECF No. 108.) Upon the

 9   Corporation’s subsequent valuation and transfer motion, the bankruptcy court chose to honor the

10   § 2000 valuation and sell the shares accordingly, as was authorized by the Chapter 13 plan.4

11   (Bankr. ECF No. 176 at 12.) After converting the case to Chapter 7, the bankruptcy court again

12   determined § 2000, as substantive state law, should govern the sale of Ms. Clark’s shares.5 (ECF

13   41-1 at 74.)

14            The Court concludes that removal was unnecessary because the bankruptcy court did not

15   take jurisdiction of the § 2000 proceeding. Rather, the bankruptcy court chose to apply § 2000 to

16   the sale and honor the valuation that originated in state court because § 2000 is state substantive

17   law. Further, the bankruptcy court had jurisdiction over Ms. Clark’s shares pursuant to 28 U.S.C.

18   § 1334(e) because those shares constituted property of the estate. This Court therefore holds the

19   bankruptcy court properly exercised subject matter jurisdiction over Ms. Clark’s shares.

20   ///
21   ///

22
     4
               The bankruptcy court resolved the valuation and transfer motion pursuant to 11 U.S.C. § 1327(a), which
23   states, “the provisions of a confirmed [chapter 13] plan bind the debtor[.]” (Bankr. ECF No. 176 at 11.) The
     bankruptcy court pointed out that Appellants knew well before the third modified plan was confirmed that the sale of
24   Ms. Clark’s shares would fund the plan, and Appellants also knew the § 2000 valuation was to continue. (Bankr.
     ECF No. 176 at 11.) The bankruptcy court concluded, “the res judicata effect of the order confirming the third
25   modified plan now precludes those challenges under § 1327(a).” (Bankr. ECF No. 176 at 12.) The bankruptcy court
     then stated it would enforce and implement the third modified plan by holding an evidentiary hearing to hear live
26   testimony from the parties’ joint appraisers at which point it would confirm or adjust the fair value of Ms. Clark’s
     shares. (Bankr. ECF No. 176 at 13.)
     5
27             The bankruptcy court found that § 2000 process remained applicable in the bankruptcy case because the §
     2000 buy-out process is a matter of substantive California law. (ECF 41-1 at 70–74.) The bankruptcy court cited
28   Raleigh v. Illinois, 530 U.S. 15, 20 (2000), to support the contention that substantive state law continues to apply in a
     bankruptcy case just as it would outside bankruptcy. (ECF 41-1 at 72.)

                                                                  9
 1                    B.     Sale of Shares Pursuant to § 2000

 2           Appellants next argue that 11 U.S.C. § 363 (“§ 363”), which is federal bankruptcy law,

 3   preempts California’s § 2000. (ECF No. 41 at 40–41.) More specifically, Appellants argue §

 4   2000 authorizes a non-debtor and non-trustee to move a court for sale, while § 363 does not

 5   authorize such a sale nor does it allow the court to compel a Chapter 13 debtor to sell estate

 6   property. (ECF No. 41 at 41.) In opposition, Appellees contend the bankruptcy court correctly

 7   allowed the Chapter 7 Trustee to complete the dissolution process initiated by Ms. Clark. (ECF

 8   No. 45 at 24.)

 9           Appellants’ argument is unpersuasive. Appellants cite Butner v. United States, 440 U.S.

10   48 (1979), to assert “any state law that is inconsistent with the bankruptcy code is preempted.”

11   (ECF No. 41 at 40.) Yet Appellants overstate the holding in Butner. At issue in Butner was

12   whether to apply state law or federal rules of equity when deciding if a security interest in

13   property extended to rents and profits derived from that property. Id. at 54–55. The Butner Court

14   held that in the absence of a federal statute “defining a mortgagee’s interest in the rents and

15   profits earned by property in a bankrupt estate, . . . Congress has generally left the determination

16   of property rights in the assets of a bankrupt’s estate to state law.” Id. at 54. The Court also

17   stated, “Property interests are created and defined by state law . . . there is no reason why such

18   interests should be analyzed differently simply because an interested party is involved in a

19   bankruptcy proceeding.” Id. at 55. In other words, Butner stands for the proposition that

20   bankruptcy courts can properly define property interests according to state law “[u]nless some
21   federal interest requires a different result.” Id.

22           Here, Appellants fail to provide the Court with any authority to suggest a federal interest

23   required the bankruptcy court to apply § 363 rather than § 2000. Section 363 does not discuss the

24   valuation and sale of corporate shares specifically, while § 2000 is directly on point. Moreover,

25   Appellants argue the Court cannot compel the sale because Appellants are “Chapter 13 debtors,”

26   but Appellants ignore the fact that the bankruptcy court ordered the sale of the shares after
27   converting the case to Chapter 7. Indeed, the bankruptcy court sold Ms. Clark’s shares pursuant

28   to the Corporation’s valuation and transfer motion, which the Chapter 7 Trustee supported in his

                                                          10
 1   motion to approve the compromise. (Bankr. ECF No. 412.) Absent contrary authority and for the

 2   foregoing reasons, the Court holds § 363 does not preempt § 2000 under the facts of this case.

 3                  C.      Judicial Estoppel

 4          Appellants argue the bankruptcy court erred by holding that Appellants were judicially

 5   estopped from challenging the $247,000 valuation of Ms. Clark’s shares as too low. (ECF No.

 6   41-1 at 14.) We review the bankruptcy court’s application of judicial estoppel for an abuse of

 7   discretion. Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001).

 8          The Hamilton court laid out factors that inform the decision whether to apply judicial

 9   estoppel. Id. at 782–83. First, a party’s later position must be “clearly inconsistent” with its

10   earlier position. Id. Second, courts inquire whether the party succeeded in persuading a court to

11   accept that party’s earlier position. Id. Third, courts look to whether the party seeking to assert

12   an inconsistent position would derive an unfair advantage or impose an unfair detriment on the

13   opposing party if not estopped. Id. The Hamilton court also noted that these enumerated factors

14   were not exhaustive, and “[a]dditional considerations may inform the doctrine’s application in

15   specific factual contexts.” Id. (citations omitted).

16           In Hamilton, for example, the court applied judicial estoppel when the plaintiff

17   knowingly failed to list claims against State Farm as assets on his bankruptcy schedules, and then

18   later sued State Farm on the same claims. Id. at 784. The court stated,

19          [W]e must invoke judicial estoppel to protect the integrity of the bankruptcy process.
20          The debtor, once he institutes the bankruptcy process, disrupts the flow of commerce
            and obtains a stay and the benefits derived by listing all his assets. The Bankruptcy
21          Code and Rules ‘impose upon the bankruptcy debtors an express, affirmative duty
            to disclose all assets, including contingent and unliquidated claims.’ The debtor’s
22          duty to disclose potential claims as assets does not end when the debtor files
            schedules, but instead continues for the duration of the bankruptcy proceeding.
23
            Hamilton’s failure to list his claims against State Farm as assets on his bankruptcy
24          schedules deceived the bankruptcy court and Hamilton’s creditors, who relied on
            the schedules to determine what action, if any, they would take in the matter.
25          [Hamilton’s] failure to disclose assets on his bankruptcy schedules . . . provides the
            most compelling reason to bar him from prosecuting claims against State Farm.
26
27          Id. at 785 (internal citations omitted).

28          Here, Appellants argue the bankruptcy court erred for three reasons: (1) judicial estoppel

                                                        11
 1   is improper for a 100-percent plan such as the third modified plan; (2) judicial estoppel is

 2   improper in a Chapter 13 case; and (3) Appellants did not misrepresent the value of Ms. Clark’s

 3   shares because the value of those shares changed upon the Corporation’s § 2000 petition. (ECF

 4   No. 41 at 42–45.) The Court will address Appellants’ arguments in turn.

 5                         i.       100-percent plan

 6          Appellants argue judicial estoppel is improper because creditors were to be reimbursed in

 7   full under Appellants’ third modified plan. (ECF No. 41 at 42.) To support their contention,

 8   Appellants cite Donato v. Metropolitan Life Ins. Co., 230 B.R. 418 (N.D. Cal. 1999).

 9          In Donato, a Chapter 13 debtor failed to disclose a lawsuit against her former employer as

10   an asset of her bankruptcy estate, used different names in the district court case and in the

11   bankruptcy case, and incorrectly listed her former employer as her current employer. Id. at 422.

12   The court noted that although the debtor’s lawsuit should have been disclosed, there was no

13   evidence that the bankruptcy court, bankruptcy trustee, or creditors relied on the debtor’s

14   incorrect statements or omissions. Id. at 423. The court held that the debtor was not judicially

15   estopped from pursuing her lawsuit against her former employer in district court because the

16   confirmed plan provided for full repayment of all creditors’ claims, and the debtor filed a

17   declaration stating her failure to disclose was the result of inadvertence, not intentional

18   wrongdoing. Id. at 422–423.

19          As a preliminary matter, Donato was a district court decision unrelated to the debtor’s

20   bankruptcy, not a district court review of a bankruptcy court decision. This Court, unlike the
21   Donato court, reviews the bankruptcy court’s decision for an abuse of discretion rather than make

22   its own factual determinations. Hamilton, 270 F.3d at 782. Further, while the full repayment of

23   creditors was one factor the Donato court considered, it also emphasized the debtor’s errors were

24   not a result of intentional wrongdoing. Donato, 230 B.R. at 422.

25          Here, unlike Donato, the bankruptcy court judicially estopped Appellants from

26   challenging the value of Ms. Clark’s shares because it found that Appellants were intentionally
27   deceptive. Appellants listed the value of Ms. Clark’s shares at $42,250 in their initial petition and

28   again when they proposed a second amended plan that paid their unsecured creditors a ten percent

                                                        12
 1   dividend, which the bankruptcy court confirmed on October 16, 2014. (Bankr. ECF No. 1 at 14;

 2   Bankr. ECF Nos. 47, 53.) The Corporation was appraised at $811,000 in March 2014, yet

 3   Appellants filed an amended Schedule B form on September 2, 2014, which once again valued

 4   Ms. Clark’s shares at $42,250. (Bankr. ECF No. 49.) Appellants later claimed the $247,000

 5   valuation was too low. (ECF No. 41-1 at 15.) According to the bankruptcy court, “the debtor

 6   intentionally undervalued her interest to obtain a plan that provided for de minimis payments to

 7   her creditors, and then when it [was] advantageous to the debtor, claim[ed] that the shares [were]

 8   worth much more.” (ECF No. 41-1 at 15.)

 9          The facts of this case support invoking judicial estoppel based on the Hamilton factors.

10   First, Appellants’ assertion that the $247,000 valuation was too low is clearly inconsistent with

11   their former representations that the shares were worth only $42,250. Second, Appellants

12   succeeded in persuading the bankruptcy court to confirm at least two plans based on the $42,250

13   valuation. Third, the Appellants’ inconsistent positions created an unfair detriment to the extent

14   the bankruptcy court and creditors relied on the lower valuation. Moreover, the factual scenario

15   in the instant case warrants “additional considerations.” Hamilton, 270 F.3d at 782–783.

16   Regardless of whether Appellants’ creditors were to be paid in full under the third modified plan,

17   the bankruptcy court essentially estopped Appellants to “protect the integrity of the bankruptcy

18   process.” Id. at 785. Indeed, Appellants clearly disregarded their duty to disclose assets

19   throughout the bankruptcy process. See id. For these reasons, the Court concludes the

20   bankruptcy court’s determination that Appellants were intentionally deceptive is well-supported,
21   and such deception provides grounds to estop Appellants from challenging the value of Ms.

22   Clark’s shares.

23                       ii.       Chapter 13

24          Appellants next argue that judicial estoppel is inappropriate in a Chapter 13 case because

25   a debtor with the powers of a trustee cannot be judicially estopped from pursuing a claim. (ECF

26   No. 41 at 42.) However, Appellants’ cited authority is unpersuasive. For example, Appellants
27   cite to Parker v. Wendy’s Int’l, Inc., 365 F.3d 1268 (11th Cir. 2004), but Parker discussed a

28   Chapter 7 case, not a Chapter 13. The Parker court held that a Chapter 7 trustee who did not

                                                      13
 1   make any inconsistent statements to the court could pursue an asset of a bankruptcy estate even

 2   though the debtor failed to list the asset on the bankruptcy schedule. Id. at 1269. As such, Parker

 3   is factually distinct from the instant case and does not support Appellants’ contention.

 4   Appellants’ other cases are similarly unpersuasive.6 Absent authority to the contrary, Appellants’

 5   argument that judicial estoppel is inappropriate in a Chapter 13 case is unavailing.

 6                          iii.         Value of Ms. Clark’s shares changed

 7            The Court’s understanding of Appellants’ final judicial estoppel argument is that they did

 8   not misrepresent the value of Ms. Clark’s corporate shares because the valuation of those shares

 9   changed upon the filing of the § 2000 petition. (ECF No. 41 at 45.) Yet even assuming the value

10   of the shares somehow changed once the Corporation filed its § 2000 petition, Appellants fail to

11   explain why they repeatedly valued Ms. Clark’s shares at $42,250 even after the petition was

12   filed. The Court thus rejects Appellants’ attempt to justify their repeated misrepresentation of the

13   value of Ms. Clark’s shares.

14            In sum, the record clearly supports the bankruptcy court’s finding that Appellants intended

15   to deceive the bankruptcy court and creditors by repeatedly undervaluing Ms. Clark’s shares.

16   Based on that finding, it was proper for the bankruptcy court to invoke judicial estoppel to

17   “protect the integrity of the bankruptcy process.” Hamilton, 270 F.3d at 785. Accordingly, the

18   Court holds the bankruptcy court did not abuse its discretion by judicially estopping Appellants

19   from challenging the value of Ms. Clark’s shares.

20                     D.       Orders Relating to the Rule 2004 Examinations
21            Appellants argue the Corporation lacks standing to bring any action other than the § 2000

22   proceeding. (ECF No. 41 at 46.) Appellants further argue that by seeking Rule 2004

23   examinations, the Corporation aimed to impermissibly litigate and undertake discovery against

24   Ms. Clark in matters beyond the § 2000 proceeding. (ECF No. 41 at 48.) Appellees respond that

25   the bankruptcy court correctly ruled the Corporation has standing as a “party in interest.” (ECF

26
27
     6
               The Court notes that Appellants fail to accurately cite a case they refer to as “Miller v. Campbell.”
     Appellants also cite Linares v. CitiMortgage, Inc., No. C-14-3435-EMC, 2015 WL 2088705 (N.D. Cal. May 5,
28   2015), but Linares does not discuss the doctrine of judicial estoppel. Such misleading citations and references are
     inartful, sloppy, and not well-received by this Court.

                                                                14
 1   No. 45 at 27.)

 2          Under Rule 2004, a party in interest may seek examination of any entity. Fed. R. Bankr.

 3   P. 2004(a). Here, the bankruptcy court found the Corporation to be a party in interest because it

 4   had a financial interest at stake in Appellants’ bankruptcy. (ECF No. 283 at 19.)

 5          Notably, Appellants do not challenge the Corporation’s status as a party in interest for the

 6   Rule 2004 examinations. Rather, the thrust of Appellants’ argument is that California

 7   Corporations Code § 800 (“§ 800”) requires any action by the Corporation other than the section

 8   2000 proceeding be brought as a derivative suit. (ECF No. 41 at 47–49.) Section 800 outlines the

 9   standing requirements for bringing a derivative suit, which is a lawsuit brought by a shareholder

10   on behalf of a corporation against a third party. Cal. Corp. Code § 800. However, as Appellants

11   admit, § 2000 proceedings are distinct from a derivative suit. (ECF No. 41 at 47.) In any event,

12   Appellants fail to coherently explain how § 800 applies to the instant case.

13          The Court also notes that Appellants cannot reasonably challenge the Rule 2004

14   examinations because as Appellees point out, the Rule 2004 examinations never occurred.

15   Presumably Appellants’ real issue with the Rule 2004 examinations and related orders has to do

16   with the bankruptcy court’s decision to convert the case to Chapter 7 based in part on Appellants’

17   failure to appear for the Rule 2004 examinations. If so, Appellants’ arguments as to the Rule

18   2004 examinations would have been better brought solely in the context of the conversion order.

19   As it is, Appellants fail to articulate an intelligible basis for reversing the bankruptcy court’s

20   orders related to the Rule 2004 examinations. The Court thus holds the bankruptcy court did not
21   err with respect to those orders.

22                    E.    Applicability of California Corporations Code § 500 (“§ 500”)

23          Appellants argue the bankruptcy court failed to establish that the sale of Ms. Clark’s

24   shares satisfied § 500. (ECF No. 41 at 52.) In opposition, Appellees contend § 500 does not

25   apply to dissolution proceedings under California Corporations Code § 1900 (“§ 1900”). (ECF

26   No. 45 at 29.)
27          Section 500 imposes certain restrictions on distributions to shareholders. Cal. Corp. Code

28   § 500. Appellants fail to explain how a fifty-percent shareholder buying the shares of the other

                                                        15
 1   fifty-percent shareholder to avoid dissolution constitutes a shareholder distribution that would

 2   trigger § 500. Moreover, California Corporations Code § 508 states, “[Section 500] does not

 3   apply in connection with any proceeding for winding up and dissolution under Chapter 18 or 19.”

 4   Cal. Corp. Code § 508. Because the sale was prompted by Ms. Clark’s petition to dissolve

 5   pursuant to § 1900, the Court holds § 500 does not apply to the instant case.

 6                    F.       Conversion Order

 7           Finally, Appellants argue the bankruptcy court erred by converting the case to Chapter 7.

 8   (ECF No. 41 at 56.) The bankruptcy court converted the case for two reasons: (1) Appellants’

 9   failure to appear for Rule 2004 examinations constituted a material default of the terms of the

10   third modified plan; and (2) Appellants abused the bankruptcy process based on the totality of the

11   circumstances. (Bankr. ECF No. 283 at 9, 15.) As will be discussed, the Court concludes the

12   record supports the bankruptcy court’s decision to convert based solely on Appellants’ abuse of

13   the bankruptcy process. As such, Court need not and does not reach whether Appellants’ failure

14   to appear for Rule 2004 examinations constituted a material default.7

15           A bankruptcy court may convert a Chapter 13 case to Chapter 7 for cause. 11 U.S.C. §

16   1307(c). In addition to a non-exclusive statutory list of factors, abuse of the bankruptcy process

17   may constitute cause for conversion. See In re Leavitt, 171 F.3d 1219, 1224 (9th Cir. 1999)

18   (citing In re Eisen, 14 F.3d 469, 470 (9th Cir. 1994)). In determining whether cause exists based

19   on bad faith, the bankruptcy court assesses the totality of the circumstances. In re Eisen, 14 F.3d

20   at 470. This assessment considers the following four factors: (1) whether the debtor
21   misrepresented facts in his petition or plan, unfairly manipulated the Bankruptcy Code, or

22   otherwise filed his petition or plan in an inequitable manner; (2) the debtor’s history of filings and

23   dismissals; (3) whether the debtor only intended to defeat state court litigation; and (4) the

24   presence of egregious behavior. In re Leavitt, 171 F.3d at 1224.

25           In this case, the bankruptcy court concluded the first and fourth Leavitt factor weighed in

26   favor of conversion. (Bankr. ECF No. 283 at 16.) The bankruptcy court described Appellants’
27

28
     7
             The Court will, however, discuss Rule 2004 examinations insofar as Appellants’ failure to appear for those
     examinations contributed to Appellants’ abuse of the bankruptcy process.

                                                              16
 1   decision to disobey its order to attend Rule 2004 examinations as “part of a larger and continuing

 2   pattern of an abuse of the Chapter 13 process in which debtors have engaged from the inception

 3   of this case.” (Bankr. ECF No. 283 at 5.) According to the bankruptcy court, Appellants

 4   manipulated and knowingly undervalued Ms. Clark’s interest in the Corporation “in order to

 5   confirm plans with substantially reduced payments to unsecured creditors and, in turn, enhance

 6   the retention of non-exempt assets for their own personal benefit.” (Bankr. ECF No. 283 at 5.)

 7          When Appellants filed their Chapter 13 petition on February 14, 2014, they filed

 8   schedules under penalty of perjury in which they valued Ms. Clark’s shares at $42,250. (Bankr.

 9   ECF No. 1 at 14.) That same day, Appellants also filed a plan that provided for payment of

10   approximately fifty percent to unsecured creditors. (Bankr. ECF No. 5.) The bankruptcy court

11   notes Appellants did not amend this valuation even after the Corporation provided them with an

12   appraisal of its value at $811,000 as of March 3, 2014. (Bankr. ECF No. 283 at 6.) The

13   bankruptcy court further notes that Appellants did not amend the value of the corporate shares

14   upon Appellants’ first modified plan, filed May 14, 2014, which in fact aimed to reduce payments

15   to unsecured creditors to ten percent. (Bankr. ECF No. 28.)

16          On July 30, 2014, the Corporation offered to buy Ms. Clark’s shares for $200,000 with

17   additional payments over time. (Bankr. ECF No. 283 at 7.) Despite this offer and the previously

18   discussed valuation of $811,000, the Appellants filed amended schedules on September 2, 2014,

19   in which they again valued Ms. Clark’s shares at $42,250. (Bankr. ECF No. 49.) Appellants also

20   filed a second modified plan which again aimed to reduce payments to unsecured creditors to ten
21   percent. (Bankr. ECF No. 47.) On September 8, 2014, the Appellants received an offer to

22   purchase all Ms. Clark’s shares for $1,200,000. (Bankr. ECF No. 283 at 7.) The bankruptcy

23   court asserted Appellants never disclosed these values or offers and instead allowed the

24   bankruptcy court to confirm their ten percent plan on October 16, 2014. (Bankr. ECF No. 283 at

25   7; Bankr. ECF No. 55.) The bankruptcy court stated that if “debtors accurately valued the co-

26   debtor’s fifty-percent corporate interest consistent with information within their possession, the
27   terms of any plan would have required payments to unsecured creditors well in excess of ten and

28   fifty percent.” (Bankr. ECF No. 283 at 16.)

                                                       17
 1          It was not until March 10, 2015, after the Corporation notified the court that Ms. Clark’s

 2   shares would likely be valued over $200,000, that Appellants filed the third modified plan based

 3   on the higher valuation. (Bankr. ECF No. 72.) When joint appraisers valued the shares at

 4   $247,000 on June 6, 2015, Appellants then claimed the valuation was too low. (Bankr. ECF No.

 5   283 at 8.) In a footnote, the bankruptcy court also mentions the “disconcerting” fact that

 6   Appellants are obligated to pay attorney’s fees from any surplus distribution from the sale of Ms.

 7   Clark’s shares. (Bankr. ECF No. 283 at 8.) The bankruptcy court stated Appellants failed to

 8   timely disclose this obligation, and such an obligation gave Appellants’ counsel a financial stake

 9   in the bankruptcy case which could conflict with the best interest of the creditors and estate.

10   (Bankr. ECF No. 283 at 8–9.)

11          Notably, Appellants do not contest the factual findings summarized above that led to the

12   bankruptcy court’s decision to convert, nor do they explain their failure to amend valuation until

13   the third modified plan despite having many opportunities to do so earlier. Instead, Appellants

14   make incomplete, haphazard, and random arguments. For example, Appellants argue the

15   Corporation lacked standing to bring a motion to convert, but Appellants do not develop their

16   argument beyond that conclusory assertion. (ECF No. 41 at 66.) Appellants also argue in length

17   about how Judy Mena, the owner of the other fifty-percent interest in the Corporation, breached

18   various fiduciary duties. (ECF No. 41 at 66–71.) Yet Appellants fail to explain how such a

19   breach is relevant to the bankruptcy court’s decision to convert the case. Finally, Appellants

20   argue the conversion order was an impermissible terminating sanction for Appellants’ failure to
21   provide discovery through the Rule 2004 examinations. (ECF No. 41 at 71–76.) In considering

22   Appellants’ final argument, the Court simply notes that the bankruptcy court articulated sufficient

23   grounds to convert beyond any purported discovery concerns, namely, Appellants’ ongoing,

24   intentional deception.

25          In sum, the record clearly supports the bankruptcy court’s finding that Appellants

26   misrepresented facts to the bankruptcy court and intentionally undervalued Ms. Clark’s shares.
27   Further, the bankruptcy court did not err in deciding that such a pattern of abuse, which

28   culminated in Appellants’ failure to appear for Rule 2004 examinations, was egregious.

                                                       18
 1   Accordingly, the Court holds the bankruptcy court did not abuse its discretion in converting the

 2   case to Chapter 7 on the basis of Appellants’ abuse of the bankruptcy process. See Leavitt, 171

 3   F.3d at 1223 (“[An] appellate court may affirm the lower court on any ground fairly supported by

 4   the record.”).

 5          IV.       CONCLUSION

 6          For the foregoing reasons, the Court hereby AFFIRMS the judgments of the bankruptcy

 7   court as to all Appellants’ issues on appeal.

 8          IT IS SO ORDERED.

 9   Dated: November 13, 2019

10

11

12
                                        Troy L. Nunley
13                                      United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                       19
